DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Remarks
	The Amendment filed 2/23/21 has been entered. Claim(s) 1-21 are pending in the application.  Claims 1-10 are withdrawn from examination.  Claims 11-21 are under examination.
	Applicant’s amendments have overcome some rejections under 35 USC 112 from the previous Office Action mailed on 11/20/20.  All pending rejections including new rejections necessitated by amendment are set forth below.
Claim Rejections - 35 USC § 112
Claim(s) 11-21 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 11 recite(s) the limitation "receiving simulated remotely operated machine data from a first simulation station simulating a first simulated remotely operated machine".  This limitation renders the claim indefinite because it is unclear what constitutes “simulating” in this context.  The term “simulating” is an ambiguous term with no plain and customary meaning, nor is it further defined in the claim.  Claims 12-21 do not further define this limitation.  Thus, claims 11 and the dependent claims thereof based on their incorporation by reference are deemed indefinite.
Claim(s) 11 recite(s) the limitation “the simulated remotely operated machine data formatted in accordance with a first protocol defined by an Interface Control Document (ICD) associated with the first simulated remotely operated machine”.  However, it is unclear how the first protocol is “defined by an Interface Control Document, which is not further defined beyond identifying it by name.  The claim does not provide any definition how the ICD defines the first protocol, and an ICD does not have a plain and customary meaning, nor is it further defined in the claim.  Thus, the metes and bounds of the claimed invention are not sufficiently defined.  Therefore, claim 11, and the dependent claims thereof based on their incorporation by reference, are indefinite.

Claim(s) 11 recite(s) the limitation processing the simulated remotely operated machine data to be formatted in accordance with a universal protocol defined by a universal ICD for the simulation computing device" The limitation is ambiguous because it is unclear because it defines the processing “in accordance with” the recited universal protocol without sufficiently defining how that process is performed, and thus failing to sufficiently define the metes and bounds of the claimed invention.  Moreover, it is unclear what constitutes a “universal protocol” and “universal ICD”, neither of which have a plain and customary meaning, or are further defined in the claims. The same grounds for rejection apply to claim 12, 13, 17 and 18, which also recite a “universal protocol” and “universal ICD” with no further definition.  The same grounds for rejection apply to claim 12, 13, 16, 17, 18 and 19, which also recite performing steps “in accordance with” with an element, without actually defining what it means to be “in accordance” with that element.  Additionally, this limitation is indefinite because it defines the simulated remotely operated machine data as “to be formatted”, when it is already formatted in a prior limitation (i.e., the simulated remotely operated machine data formatted in accordance with a first protocol defined by an Interface Control Document (ICD) ).  Thus, it is unclear how it can be “formatted” and subsequently “to be formatted”.  Therefore, claim 11, and the dependent claims thereof based on their incorporation by reference, are indefinite.  


RESPONSE TO ARGUMENTS

35 USC 112 – Rejections
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive as set forth below.
Applicant argues it is not unclear how the first protocol is defined by an Interface Control Document, citing to par. 0029 and 0033 in asserting it is believed to be clear to a person of ordinary skill in the art how a protocol is defined by an ICD.  Examiner respectfully disagrees. Paragraph 0029 merely states that the ICD is a proprietary document that is specific to each type of simulated remotely operated machine without providing any explanation how a protocol is defined by said proprietary document.   Further, paragraph 0033 discusses characteristics of expected network streams formatted in accordance with respective protocols, which again does not define how a protocol is defined by an ICD.  Moreover, the description of paragraphs 0029 and 0033 recite non-limiting examples in the specification.  It is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Therefore, the rejection is maintained.
	Applicant argues it is not unclear how the identification that the recited data is "destined for a simulation computing device" is performed "based on" the recited simulated remotely operated machine In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  This is evidenced by the fact that the specification uses the term “may be” in describing the various examples related to this limitation which a person of ordinary skill in the art would reasonably interpret as non-limiting.  Therefore, the rejection is maintained.
	Applicant argues it is clear to a person of ordinary skill in the art how the simulated remotely operated machine data may be processed in accordance with a universal protocol, citing to par. 0033.  Again, these are non-limiting examples in the specification.  It is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.   This is evidenced by the cited paragraph 0033, which in describing these examples uses the words “such as”, “etc.”, and “others” which a person of ordinary skill in the art would reasonably interpret as non-limiting.  Therefore, the rejection is maintained.
	Applicant argues there is no lack of clarity in what constitutes a "universal protocol" and "universal ICD", citing to par. 0034 and 0050.  Examiner respectfully disagrees. The claim merely states that these two features are “used by” the simulation computing device, without defining what constitutes each feature specifically.  Moreover, the cited paragraphs of the specification refer to these terms in the same generic manner with defining what they are.  Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715